Citation Nr: 1001824	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  07-00 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  What evaluation is warranted for lumbar spine disability 
status post surgical fusion of multiple levels from November 
10, 2005?  

2.  Entitlement to an evaluation greater than 20 percent for 
lumbar spine disability status post surgical fusion of 
multiple levels.

3.  What evaluation is warranted for radiculopathy of the 
left lower extremity from November 10, 2005?

4.  What evaluation is warranted for cervical spine 
disability status post surgical fusion of C4-C7 from November 
10, 2005?

5.  What evaluation is warranted for residual scars on the 
right arm and right shoulder from November 10, 2005?




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972 
and from March 2003 to November 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2006 and April 2006 decisions by 
the above Department of Veterans Affairs (VA) Regional Office 
(RO).

This decision grants a partial increase for lumbar spine 
disability to 20 percent.  If the Veteran is satisfied with 
this decision, he should advise VA.

The issues of entitlement to an evaluation greater than 20 
percent for lumbar spine disability; and what evaluations are 
warranted for radiculopathy of the left lower extremity and 
cervical spine disability are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On examination in January 2006, flexion of the 
lumbosacral spine was 60 degrees.  
2.  Residual scars of the right arm and right shoulder are 
superficial and do not cause limited motion.  The scars do 
not cover an area or areas of 144 square inches or greater 
and they are not painful on examination.  


CONCLUSIONS OF LAW

1.  For the period beginning November 10, 2005, the criteria 
for a 20 percent evaluation for lumbar spine disability 
status post surgical fusion at multiple levels are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5242 (2009).

2.  For the period beginning November 10, 2005, the criteria 
for a compensable evaluation for residual scars of the right 
arm and right shoulder are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A; 38 C.F.R. §§ 3.159, 4.3, 4.7; 38 C.F.R. § 4.118, 
Diagnostic Codes 7802, 7804 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

As service connection , an initial rating, and an effective 
date have been assigned, the notice requirements of 
38 U.S.C.A. § 5103(a) have been met with regard to the issues 
of what evaluation is warranted for lumbar spine disability 
and for scars of the right shoulder and right arm from 
November 10, 2005.  

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate the 
claims decided herein.  The Veteran was provided a general 
medical examination in January 2006, which included pertinent 
findings regarding his lumbar spine disability and scarring.  
The Board acknowledges the objective evidence of worsening 
lumbar spine symptoms and the April 2008 Statement of 
Accredited Representative, which includes a request for a 
current examination for the lumbar spine disability.  The 
Board is able to grant a partial increase for the lumbar 
spine disability to 20 percent based on the evidence of 
record.  The Board acknowledges that this is not the highest 
schedular evaluation available and as discussed below, the 
Board is remanding for additional VA examination to determine 
whether an evaluation greater than 20 percent is warranted.  
Thus, there is no prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

II. Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of a veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to a 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Any such functional loss must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant."  See 38 C.F.R. § 4.40.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127; see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Lumbar spine disability

Rating decision dated in March 2006 granted service 
connection for a lumbar spine disability, characterized as 
L4-L5 fusion with disk spacers in place, L5-S1 left 
subarticular disk protrusion, and L2-3 degenerative disc 
disease (claimed as back surgery), and assigned a 10 percent 
evaluation effective November 10, 2005.  The Veteran contends 
that the currently assigned evaluation does not adequately 
reflect the severity of his disability.  The Veteran reports 
significant pain and functional impairment related to his 
lumbar spine disability.  

The Veteran's service-connected lumbar spine disability is 
currently evaluated under Diagnostic Code 5242 (degenerative 
arthritis of the spine).  The General Rating Formula for 
Diseases and Injuries of the Spine applies with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A 10 percent evaluation is 
assigned when there is forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.  A 20 percent evaluation is assigned when 
there is forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is assigned when there is forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
assigned when there is unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  

On VA examination in January 2006, lumbar mobility was 
observed as 60 degrees of flexion; 10 degrees of extension; 5 
degrees of lateral bending to the left; 10 degrees of lateral 
bending to the right; and 25 degrees of rotation in each 
direction.  The examiner noted there were no flare-ups.  
Diagnosis was post surgical fusion of multiple levels of the 
lumbar spine.  

Subsequent records show continued complaints of and treatment 
related to the lumbar spine, including surgery in September 
2006.  Additional range of motion findings sufficient for 
rating purposes are not noted.  

On review, a 20 percent evaluation is warranted for the 
Veteran's service-connected lumbar spine disability based on 
the January 2006 examination finding of flexion to 60 
degrees.  As noted, a 20 percent evaluation is assigned 
whenever forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees.  

Entitlement to an evaluation greater than 20 percent, to 
include consideration of Diagnostic Code 5243 (specifically 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes), is discussed in the remand portion 
below.  

Residual scars of the right arm and right shoulder

Rating decision dated in March 2006 granted service 
connection for residual scars, characterized as from removal 
of two skin cancers affecting the right arm resulting from 
burn wound and skin cancer affecting the right shoulder.  The 
Veteran appealed the assigned evaluation.  

The RO evaluated the Veteran's disability under Diagnostic 
Code 7802.  Under this provision, scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion are evaluated as follows: area or areas of 144 
square inches (929 sq. cm.) or greater (10 percent).  
38 C.F.R. § 4.118, Diagnostic Code 7802.  Note (1) to this 
provision indicates that scars in widely separated areas, as 
on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined in accordance with § 4.25 of this part.  Note 
(2) indicates that a superficial scar is one not associated 
with underlying soft tissue damage.  

On review, there is no indication that the residual scars of 
the right arm and right shoulder are deep or cause limited 
motion and evaluation pursuant to Diagnostic Code 7802 
appears appropriate.  Diagnostic Code 7804 is also for 
consideration.  Under this provision, superficial scars that 
are painful on examination are assigned a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

VA examination in January 2006 reported a scar on the 
anterior aspect of the right arm.  It was approximately 1 
inch long, normal in color, flat, nontender, with no 
appearance of any cancer recurrence.  A scar was also noted 
on the superior aspect of the right shoulder.  This scar was 
oval shaped, of normal color, flat, and nontender.  It 
measured approximately 3/4 of an inch by 1 inch.  

Dermatology records from the Naval Hospital noted well healed 
surgical scars over the right biceps area and right superior 
shoulder.  

Objective evidence does not show that the scars cover an area 
or areas greater than 144 square inches; or that the scars 
are painful on examination.  Thus, the criteria for a 
compensable evaluation are not met or more nearly 
approximated.    

The scarring discussed herein in limited to superficial 
scarring of the right arm and shoulder.  There is no evidence 
that the scars are unstable or limit the function of the 
affected parts.  Thus, Diagnostic Codes 7800 (disfigurement 
of head, face, and neck); 7801 (scars, other than head, face, 
or neck, that are deep or cause limited motion), 7803 (scars, 
superficial, unstable), and 7805 (other scars; rate on 
limitation of function of affected part) are not for 
application.  

The Board observes that changes were made to the rating 
criteria for the skin effective October 23, 2008.  
Specifically, the amendment revised Diagnostic Codes 7801, 
7802, 7804 and 7805.  Diagnostic Code 7803 was removed.  The 
amendment applies to all applications for benefits received 
by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708-
54710 (Sept. 23, 2008); see also 38 C.F.R. § 4.118 (2009).  
The Veteran's claim for benefits was filed prior to October 
23, 2008.  Thus, the Board will not consider the revised 
criteria. 

The Board has also considered the potential application of 38 
C.F.R. § 3.321(b)(1), for exceptional cases where schedular 
evaluations are found to be inadequate.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Evidence of record does 
not show that the Veteran is frequently hospitalized for 
residual scars of the right arm and right shoulder and there 
is no indication that this disability causes a marked 
interference with employment beyond that contemplated in the 
schedular standards.  In this regard, the Board notes that 
the Veteran is currently unemployed and in receipt of 
individual unemployability benefits.  Thus, referral for 
extraschedular consideration is not warranted.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).


ORDER

For the period from November 10, 2005, a 20 percent 
evaluation for lumbar spine disability status post surgical 
fusion of multiple levels is granted, subject to the laws and 
regulations governing the award of monetary benefits.

For the period from November 10, 2005, a compensable 
evaluation for residual scars on the right arm and right 
shoulder is denied.


REMAND

Rating decision dated in March 2006 granted service 
connection for radiculopathy of the left lower extremity and 
assigned a 10 percent evaluation effective November 2005.  
Rating decision dated in April 2006 granted service 
connection for a cervical spine disability, characterized as 
status post cervical fusion from C4 through C7 with mild 
stenosis at C5-6, and assigned a 20 percent evaluation 
effective November 10, 2005.  The Veteran contends that the 
assigned evaluations do not adequately reflect the severity 
of his disabilities.  As discussed herein, the evaluation for 
lumbar spine disability has been increased to 20 percent from 
November 10, 2005.  

The Veteran submitted an August 2006 statement from Dr. M.T, 
which indicates that he is the Veteran's primary care 
provider (neurosurgeon) for his cervical and lumbar disease.  
Dr. M.T. stated that the Veteran had prescribed bed rest of 
over 70 days in the past 12 months for each of his 
debilitating diseases and that his conditions have caused 
severe debilitating effects incapacitating him.  

The Board observes that intervertebral disc syndrome (IVDS) 
is evaluated (preoperatively or postoperatively) either under 
the General Rating Formula for Disease and Injuries of the 
Spine or under the Formula for Rating IVDS Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation, when all disabilities are combined under 
§ 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  For 
purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Id. at Note (1).  

On review, the information regarding incapacitating episodes 
appears inconsistent.  That is, no incapacitating episodes 
were noted at the time of the January 2006 VA examination and 
progress notes from Dr. M.T. do not corroborate the need for 
bed rest as described in his August 2006 statement.  Thus, 
the Veteran should be given an opportunity to provide 
additional medical information regarding whether he has 
incapacitating episodes as defined by regulation.  

The Veteran contends that his lumbar and cervical spine 
disabilities have worsened and he submitted both lay and 
medical evidence in support.  Medical records show worsening 
symptoms in the lumbar spine resulting in additional surgery 
in September 2006.  Private records dated in February and 
March 2007 indicate the Veteran was receiving injections of 
spinal narcotics and that a spinal infusion pump was being 
considered.  Records from the Naval Hospital dated in April 
2006 document progressive neurologic dysfunction in the left 
lower extremity as well as marked limitation of motion in the 
cervical spine.  Subsequent records show continued 
complaints.  

In the April 2008 Statement of Accredited Representative, the 
Veteran's representative argued that the Veteran's 
disabilities have worsened since the January 2006 examination 
and further, that this examination was inadequate because it 
was conducted without review of the claims file and did not 
provide repetitive motion testing.  

Given the Veteran's complaints and supporting evidence, the 
Board agrees that additional examination is warranted to 
determine the current severity of his spinal disabilities and 
any associated neurologic abnormalities.  See 38 C.F.R. 
§ 3.327 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and provide him 
the opportunity to submit additional 
medical evidence establishing that his 
lumbar and/or cervical spine disabilities 
are manifested by incapacitating episodes, 
as defined by regulation.  The Veteran 
should also be invited to identify and/or 
submit any additional medical evidence in 
support of his appeal for increased 
evaluations.  

2.  The Veteran should be afforded a VA 
spine examination.  The claims folder is 
to be made available for the examiner to 
review.  In accordance with the latest 
AMIE worksheets for rating cervical and 
lumbar degenerative joint and disc 
disease, the examiner is to provide a 
detailed review of the Veteran's pertinent 
medical history, current complaints, and 
the nature and extent of his lumbar and 
cervical spine disabilities.  Findings 
pertaining to associated objective 
neurologic abnormalities, to include 
radiculopathy of the left lower extremity, 
should be described.  Complete rationale 
for any opinions expressed must be 
provided.  

3.  After the development requested has 
been completed, the RO/AMC should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO/AMC 
must implement corrective procedures at 
once.  

4.  The Veteran should be notified that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.  

5.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate the 
issues of: entitlement to an evaluation 
greater than 20 percent for lumbar spine 
disability status post surgical fusion at 
multiple levels; and what evaluation is 
warranted for radiculopathy of the left 
lower extremity and for cervical spine 
disability status post surgical fusion of 
C4-C7 from November 10, 2005.  All 
applicable laws and regulations should be 
considered.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


